78 So. 3d 19 (2011)
Luis JEREZ, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 3D09-2867, 3D09-2860, 3D09-2861, 3D09-2862, 3D09-2863, 3D09-2864, 3D09-2865, 3D09-2866.
District Court of Appeal of Florida, Third District.
November 16, 2011.
*20 Carlos J. Martinez, Public Defender, and Melissa C. Del Valle, Assistant Public Defender, for appellant.
Pamela Jo Bondi, Attorney General, and Natalia Costea, Assistant Public Defender.
Before RAMIREZ, SHEPHERD, and FERNANDEZ, JJ.

CONFESSION OF ERROR
PER CURIAM.
Based on the State's concession of error, with which we agree, we reverse the sentence imposed in case 08-CF-731-K, and remand for the trial court to resentence the defendant to a specific term of years not to exceed ten years in case 08-CF-731-K.
Reversed and remanded.